

SIXTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


 
       THIS SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT ("Sixth
Amendment") is made and entered into as of the 31st day October, 2006, by and
among WMCK VENTURE CORP., a Delaware corporation, CENTURY CASINOS CRIPPLE CREEK,
INC., a Colorado corporation and WMCK ACQUISITION CORP., a Delaware corporation
(collectively the "Borrowers"), CENTURY CASINOS, INC., a Delaware corporation
(the "Guarantor") and WELLS FARGO BANK, National Association, as Lender and L/C
Issuer and as the administrative and collateral agent for the Lenders and L/C
Issuer (herein in such capacity called the "Agent Bank" and, together with the
Lenders and L/C Issuer, collectively referred to as the "Banks").


R_E_C_I_T_A_L_S:
       WHEREAS:
 
       A.  Borrowers, Guarantor and Banks entered into an Amended and Restated
Credit Agreement dated as of April 21, 2000, as amended by First Amendment to
Amended and Restated Credit Agreement dated as of August 22, 2001, by Second
Amendment to Amended and Restated Credit Agreement dated as of August 28, 2002,
by Third Amendment to Amended and Restated Credit Agreement dated as of October
27, 2004, by Fourth Amendment to Amended and Restated Credit Agreement dated as
of September 23, 2005, and by Fifth Amendment to Amended and Restated Credit
dated as of December 6, 2005 (collectively, the "Existing Credit Agreement").
 
       B.  For the purpose of this Sixth Amendment, all capitalized words and
terms not otherwise defined herein shall have the respective meanings and be
construed herein as provided in Section 1.01 of the Existing Credit Agreement
and any reference to a provision of the Existing Credit Agreement shall be
deemed to incorporate that provision as a part hereof, in the same manner and
with the same effect as if the same were fully set forth herein.
 
       C.  Borrowers desire to further amend the Existing Credit Agreement for
the purpose of extending the Maturity Date from August 30, 2007 to December 31,
2007.
 
       D.  Lender is willing to amend the Existing Credit Agreement for the
purposes described hereinabove, subject to the terms and conditions which are
hereinafter set forth.
 

--------------------------------------------------------------------------------


 
       NOW, THEREFORE, in consideration of the foregoing and other good and
valuable considerations, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do agree to the amendments and modifications to
the Existing Credit Agreement in each instance effective as of the Sixth
Amendment Effective Date, as specifically hereinafter provided as follows:
 
       1.  Definitions. Section 1.01 of the Existing Credit Agreement entitled
"Definitions" shall be and is hereby amended to include the following
definitions. Those terms which are currently defined by Section 1.01 of the
Existing Credit Agreement and which are also defined below shall be superseded
and restated by the applicable definition set forth below:
 
       "Credit Agreement" shall mean the Existing Credit Agreement as amended by
the Sixth Amendment, together with all Schedules, Exhibits and other attachments
thereto, as it may be further amended, modified, extended, renewed or restated
from time to time.
 
       "Existing Credit Agreement" shall have the meaning set forth in Recital
Paragraph A of the Sixth Amendment.
 
       "Maturity Date" shall mean December 31, 2007.
 
       "Sixth Amendment" shall mean the Sixth Amendment to Amended and Restated
Credit Agreement.
 
       "Sixth Amendment Effective Date" shall mean October 31, 2006, subject to
the occurrence of each of the conditions precedent set forth in Paragraph 3 of
the Sixth Amendment.
 
       2.  Extension of Maturity Date. As of the Sixth Amendment Effective Date,
the definition of "Maturity Date" shall be and is hereby modified as set forth
in the definition of Maturity Date contained in the Sixth Amendment.
 
       3.  Conditions Precedent to Sixth Amendment Effective Date. The
occurrence of the Sixth Amendment Effective Date is subject to Agent Bank having
received the following documents and payments, in each case in a form and
substance reasonably satisfactory to Agent Bank, and the occurrence of each
other condition precedent set forth below on or before November 5, 2006:
 
2

--------------------------------------------------------------------------------


 
            a.  Due execution by Borrowers, Guarantor and Agent Bank of three
(3) duplicate originals of this Sixth Amendment;
 
             b.  Reimbursement to Agent Bank by Borrowers for all reasonable
fees and out-of-pocket expenses incurred by Agent Bank in connection with the
Sixth Amendment, including, but not limited to, reasonable attorneys' fees of
Henderson & Morgan, LLC and all other like expenses remaining unpaid as of the
Sixth Amendment Effective Date; and
             c.  Such other documents, instruments or conditions as may be
reasonably required by Lenders.
 
 
       4.  Representations of Borrowers. Borrowers hereby represent to the Banks
that:
 
             a.  The representations and warranties contained in Article IV of
the Existing Credit Agreement and contained in each of the other Loan Documents
(other than representations and warranties which expressly speak only as of a
different date, which shall be true and correct in all material respects as of
such date) are true and correct on and as of the Sixth Amendment Effective Date
in all material respects as though such representations and warranties had been
made on and as of the Sixth Amendment Effective Date, except to the extent that
such representations and warranties are not true and correct as a result of a
change which is permitted by the Credit Agreement or by any other Loan Document
or which has been otherwise consented to by Agent Bank;
 
             b.  Since the date of the most recent financial statements referred
to in Section 5.08 of the Existing Credit Agreement, no Material Adverse Change
has occurred and no event or circumstance which could reasonably be expected to
result in a Material Adverse Change or Material Adverse Effect has occurred;
 
             c.  No event has occurred and is continuing which constitutes a
Default or Event of Default under the terms of the Credit Agreement; and
 
             d.  The execution, delivery and performance of this Sixth Amendment
has been duly authorized by all necessary action of Borrowers and Guarantor and
this Sixth Amendment constitutes a valid, binding and enforceable obligation of
Borrowers and Guarantor.
 
       5.  Consent to Sixth Amendment and Affirmation and Ratification of
Guaranty. Guarantor joins in the execution of this Sixth Amendment for the
purpose of evidencing its consent to the terms, covenants, provisions and
conditions herein contained and contained in the Existing Credit Agreement.
Guarantor further joins in the execution of this Sixth Amendment for the purpose
of ratifying and affirming its obligations under the Continuing Guaranty for the
guaranty of the full and prompt payment and performance of all Indebtedness and
Obligations under the Credit Facility, as modified and amended under this Sixth
Amendment.
 
3

--------------------------------------------------------------------------------


 
       6.  Incorporation by Reference. This Sixth Amendment shall be and is
hereby incorporated in and forms a part of the Existing Credit Agreement.
 
       
       7.  Governing Law. This Sixth Amendment to Credit Agreement shall be
governed by the internal laws of the State of Nevada without reference to
conflicts of laws principles.
 
       8.  Counterparts. This Sixth Amendment may be executed in any number of
separate counterparts with the same effect as if the signatures hereto and
hereby were upon the same instrument. All such counterparts shall together
constitute one and the same document.
 
 
       9.  Continuance of Terms and Provisions. All of the terms and provisions
of the Existing Credit Agreement shall remain unchanged except as specifically
modified herein.
 
       IN WITNESS WHEREOF, the parties hereto have executed this Sixth Amendment
as of the day and year first above written.



 
BORROWERS:
 
WMCK VENTURE CORP.,
a Delaware corporation
 
By       /s/ Larry Hannappel             
    Larry Hannappel,
    President
 
 
CENTURY CASINOS CRIPPLE
CREEK, INC.,
a Colorado corporation
 
 
By       /s/ Larry Hannappel             
    Larry Hannappel,
    President
 
 
WMCK ACQUISITION
CORP., a Delaware
corporation
 
By       /s/ Larry Hannappel             
Larry Hannappel,
President
 
 
GUARANTOR:
 
CENTURY CASINOS, INC.,
a Delaware corporation
 
 
By   /s/ Larry Hannappel             
Larry Hannappel,
Senior Vice President
 
 
BANKS:
 
WELLS FARGO BANK,
National Association,
Agent Bank, Lender and
L/C Issuer
 
 
By      /s/ Ryan Edde                        
   Ryan Edde,
   Vice President


